Quillian, Presiding Judge.
The defendant appeals his conviction for forgery. Held:
1. “ ‘[A] preliminary hearing is not a required step in a felony prosecution and... once an indictment is obtained there is no judicial oversight or review of the decision to prosecute because of any failure to hold a commitment hearing ... [I] n no event will we overturn a conviction on direct appeal or on collateral attack because a commitment hearing was denied appellant.’ ” Natson v. State, 242 Ga. 618, 622 (3) (250 SE2d 420); White v. State, 147 Ga. App. 260 (4) (248 SE2d 540).
2. After a review of the record it is evident that a rational trier of fact could reasonably have found from the evidence proof of the defendant’s guilt beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560).

Judgment affirmed.


Shulman and Carley, JJ., concur.